 



EXHIBIT 10.23

FIRST FINANCIAL BANCORP. SCHEDULE OF DIRECTORS’ FEES

Each non-employee director of First Financial Bancorp. will receive the
following fees for services as a director and for services as a committee
member, if applicable. Directors who are also employees of First Financial
Bancorp. will not receive these fees.

      Fee Type   Amount of Fee
Annual Retainer
  $15,000
 
   
Board Meeting Attendance
  $750 per meeting – in person or via teleconference
 
   
Committee Meeting Attendance
  $500 per meeting – in person or via teleconference
 
   
Committee Chair Annual Retainer
  $1,000

In addition to the fees above, Bruce E. Leep, receives $30,000 annually for
serving as the chairman of the board of directors of First Financial Bancorp.

First Financial Bancorp. also pays taxes imposed on directors’ fees by the city
of Hamilton, Ohio.

The $15,000 annual retainer fee may be paid in cash, or the director may elect
to have all or part of the annual retainer fee paid in shares of First Financial
Bancorp. common stock pursuant to the First Financial Bancorp. Director Fee
Stock Plan.

Pursuant to the First Financial Bancorp. 1999 Stock Option Plan for Non-Employee
Directors, each non-employee director receives in the year in which he or she is
elected initially or re-elected to the board of directors an option to purchase
8,663 shares of common stock. The exercise price for each option granted is 100%
of the fair market value on the date of grant.

